       Case: 5:18-cr-00528-PAG Doc #: 142 Filed: 01/16/20 1 of 2. PageID #: 957




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                     *       CASE NO18 CR 528

        Plaintiff                            *

-vs-                                         *       JUDGE GAUGHN

PATRICK GRIFFIN                              *
                                                     DEFENDANT PATRICK GRIFFIN’S
                                                     MOTION FOR SECOND EXTENSION
                                                     OF TIME TO REPORT TO BOP
                                            *
                                         * * *

        Now comes the Defendant, PATRICK GRIFFIN, by and through counsel, and

respectfully moves this Court for a second 90 DAY extension to report to the Bureau of Prisons.

        On June 11, 2019, Mr. Griffin was sentenced to 210 months in prison. He received a

letter from the Bureau of Prisons to self- report on January 22, 2020.

        Ms. Griffin was released from the hospital and is confined to the bed waiting for his

wheel repair. He requests this Court delay self-report day for 90 days so he may complete all

necessary medical appointments.

                                             Respectfully submitted,

                                             /S/ RHONDA L. KOTNIK _________
                                             RHONDA L. KOTNIK 0077345
                                             333 S. Main Street Suite 401
                                             Akron, Ohio 44308
                                             330-253-5533
      Case: 5:18-cr-00528-PAG Doc #: 142 Filed: 01/16/20 2 of 2. PageID #: 958




                                      PROOF OF SERVICE


        I hereby certify that on January 16, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /S/ RHONDA L. KOTNIK ________
                                              RHONDA L. KOTNIK
